NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

KIMBERLY MEZILUS,                        )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D18-2821
                                         )
KASH N' KARRY FOOD STORES,               )
INC., d/b/a SWEETBAY                     )
SUPERMARKET,                             )
                                         )
             Appellee.                   )
                                         )

Opinion filed November 8, 2019.

Appeal from the Circuit Court for
Hillsborough County; Richard A.
Nielsen, Judge.

Chad K. Florin, Thomas D. Roebig, Jr.,
Wil H. Florin, Shaun M. Cummings of
Florin Roebig, PA, Palm Harbor; and
Daryl Q. Stringer and Trevor R.
Sammons of Stringer Law Firm, Tampa,
for Appellant.

Jerry A. Setchel of Weekley Schulte
Valdes Murman & Tonelli, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.


CASANUEVA, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.